United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-2729
                     ___________________________

                            Dennis James Gaede

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                 James T. Podrebarac; Leann K. Bertsch;
              Warren Emmer; Tim Schuetzle; Kathy Bachmeier

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
                for the District of North Dakota - Bismarck
                               ____________

                       Submitted: February 28, 2013
                          Filed: March 8, 2013
                              [Unpublished]
                             ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
        Inmate Dennis James Gaede appeals following the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review of
the record, see Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir.
2009), we find no basis for overturning the grant of summary judgment to defendant
dentist James T. Podrebarac, see Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir.
2012) (conjecture and speculation are insufficient to defeat summary judgment);
Mason, 559 F.3d at 885 (inmate could not rely on inadmissible hearsay to avoid
summary judgment); see also Nelson v. Shuffman, 603 F.3d 439, 449 (8th Cir. 2010)
(inmates have no constitutional right to receive requested or particular course of
treatment, and prison doctor is free to exercise independent medical judgment;
inmate’s mere difference of opinion on matters requiring medical judgment does not
rise to level of constitutional violation). As to the remaining defendants,2 they merely
responded to Gaede’s grievances, and in doing so, they consulted with Dr.
Podrebarac. Cf. Meloy v. Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002) (prison’s
medical treatment director who lacked medical expertise could not be liable for
medical staff’s diagnostic decisions). Finally, to the extent Gaede is challenging the
district court’s denial of his motion for reconsideration, we find no abuse of
discretion. See Arnold v. ADT Sec. Servs., Inc., 627 F.3d 716, 721-22 (8th Cir.
2010). The judgment of the district court is affirmed.
                          ______________________________




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota, adopting the report and recommendations of the Honorable Charles
S. Miller, United States Magistrate Judge for the District of North Dakota.
      2
       Gaede has waived his claims against Warren Emmer. See Carraher v. Target
Corp., 503 F.3d 714, 716 n.2 (8th Cir. 2007).

                                          -2-